Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 are allowed.
	The closest prior art, Buese et al (USPub 2014/0163247 A1), discloses a continuous, low pressure (i.e., vacuum) extraction process of plant matter using low boiling point solvent/distilate (e.g., ethanol), where the ethanol is boiled and condensed (i.e., distilled) and the ethanoic solvent (an azeotrope) is commingled with plant matter to be extracted placed in in a plurality of extraction chambers, the extracted plant matter is replenished in an extraction chamber by diverting the distillate to a different extraction chamber, the solute carrying solvent is diverted to a separator (i.e., a separation chamber) where the extracted solute is separated from the solvent at low pressure and temperature (see Buese abstract; paragraphs [0004], [0012]-[0019], [0027]-[0029]; figures 1, 3, 4 and 7); However, neither Buese, nor any other prior art reference, disclose using a separator that draws off the upper oil phase and return any excess ethanol and water to the boiling pot, as recited in amended claim 1.
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792